There was a general verdict finding the defendant guilty as charged in the indictment. The several counts of the indictment each charge, in statutory form, the commission of a felony, kindred crimes, subject to like punishment, to be fixed by the Court. In imposing a single penalty and sentence, the court was authorized to refer the conviction to any one of said counts. Scott v. State, 37 Ala. 117; Cawley v. State, 37 Ala. 152; Arden v. State, 6 Ala. App. 64, 60 So. 538; Lucas v. State,144 Ala. 63, 39 So. 821, 3 L.R.A., N.S., 412; Hughes v. State,11 Ala. App. 307, 66 So. 844.
The writ of certiorari is due to be denied. It is so ordered.
Writ of certiorari denied.
GARDNER, C. J., and THOMAS and LIVINGSTON, JJ., concur.